Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art has been searched and the most relevant documents have been made of record in this application. The prior art disclosures, whether taken alone or in reasonable combinations, fails to teach or suggest the claimed DC distance protection controller, for identifying a fault within a protection zone extending between a first terminal with which the protection controller is in use operatively associated and a set point along a DC power transmission conduit lying between the first terminal and a second terminal within a DC electrical power network, and particularly including, “wherein the protection controller includes a phase-mode transformation block configured to calculate the measured voltage value in the form of a positive-mode voltage value based on positive voltage measured samples and negative voltage measured samples for the DC power transmission conduit, and to calculate the measured current value in the form of a positive- Amendment and Response to Final Office Action mailed December 18, 2020 mode current value based on positive current measured samples and negative current measured samples for the DC power transmission conduit,” in combination with all of the remaining claim limitations.
Claims 2-9 each depend, either directly or indirectly, from claim 1 and therefore are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/FRED E FINCH III/Primary Examiner, Art Unit 2838